Citation Nr: 0506760	
Decision Date: 03/09/05    Archive Date: 03/21/05

DOCKET NO.  03-29 817	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
bilateral hearing loss.

2.  Entitlement to service connection for a heart condition.

3.  Entitlement to service connection for high cholesterol 
(hyperlipidemia).

4.  Entitlement to service connection for a bilateral 
shoulder condition (claimed as rotator cuff, tendonitis).

5.  Entitlement to service connection for arthritis.

6.  Entitlement to service connection for a foot condition.

7.  Entitlement to service connection for diabetes mellitus.  

8.  Entitlement to a compensable evaluation for a scar of the 
left hand.


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 


INTRODUCTION

The veteran had active service from July 1978 to December 
1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from June 2002 and June 2003 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Nashville, Tennessee.  The veteran appealed, 
and in January 2004, the Board remanded the claims for 
additional development.  

The veteran's claim of entitlement to service connection for 
diabetes mellitus is the subject of the REMAND portion of 
this opinion.  


FINDINGS OF FACT

1.  In an unappealed decision, dated in January 1996, the 
Board denied a claim of entitlement to service connection for 
hearing loss.

2.  The evidence received since the RO's January 1996 
decision which denied service connection for hearing loss, 
which was not previously of record, and which is not 
cumulative of other evidence of record, does not raise a 
reasonable possibility of substantiating the claim.

3.  The appellant does not have a heart condition as a result 
of his service.

4.  High cholesterol and hyperlipidemia are not disabilities 
resulting from disease or injury during active service.  

5.  The veteran does not have a bilateral shoulder condition 
as a result of his service.  

6.  The veteran does not have arthritis as a result of his 
service.

7.  The veteran does not have a foot condition as a result of 
his service.  

8.  The veteran's scar, left hand, is productive of a 4.5 
centimeters (cm.) x 0.4 cm. scar on the dorsal surface of the 
left wrist; dorsiflexion in the left wrist from 0 to 70 
degrees, palmar flexion from 0 to 80 degrees; and no pain on 
examination.  


CONCLUSIONS OF LAW

1.  New and material evidence has not been received since the 
RO's January 1996 decision which denied a claim of 
entitlement to service connection for hearing loss; the claim 
for service connection for bilateral hearing loss is not 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2004).

2.  A heart condition was not incurred or aggravated by 
service; nor may hypertension be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2004).

3.  Disability manifested by high cholesterol and 
hyperipidemia were not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002).  

4.  A bilateral shoulder condition was not incurred or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2004).

5.  Arthritis was not incurred or aggravated by service, nor 
may arthritis be presumed to have been so incurred.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309 (2004).

6.  A foot condition was not incurred or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303 (2004).

7.  The criteria for a compensable rating for scar, left 
hand, have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 
C.F.R. 4.118, Diagnostic Codes 5215, 7803, 7804, 7805 (as in 
effect prior to August 30, 2002); 38 C.F.R. § 4.118, 
Diagnostic Codes 5215, 7801, 7802, 7803, 7804, 7805 (as in 
effect August 30, 2002, and thereafter).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VCAA

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims (Court) in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order) (holding 
that VA cannot assist in the development of a claim that is 
not well grounded).  The new law also includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
was implemented with the adoption of new regulations.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326a.  

The VCAA requires that VA (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  See also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In the present case, the 
Board finds the RO has satisfied its obligations under the 
VCAA.  

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C. §§ 5102 and 5103 (West 2002).  The appellant was 
notified in the RO's June 2002 and June 2003 rating decisions 
that the evidence did not show that the criteria for service 
connection for the claimed conditions had been met, and/or 
that the criteria for a compensable rating for a left hand 
scar had not been met.  Those are the key issues in this 
case, and the rating decisions, as well as the statements of 
the case (SOCs) and an October 2004 supplemental statement of 
the case (SSOC), informed the appellant of the relevant 
criteria.  In addition, in June 2001, January 2002, and March 
2004, the RO sent the veteran letters notifying him of his 
and VA's respective duties to obtain evidence (hereinafter 
"VCAA notification letters").  These VCAA notification 
letters identified the information and evidence the RO would 
obtain and the information and evidence that the veteran was 
responsible to provide.  The Board concludes that the 
discussions therein adequately informed the veteran of the 
information and evidence needed to substantiate his claims, 
thereby meeting the notification requirements of the VCAA.  
See also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

With regard to the content of the RO's VCAA notification 
letters, the Board notes that in Pelegrini v. Principi, 17 
Vet. App. 412 (2004) the Court held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  The Court stated that this 
new "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).  

On June 24, 2004, the Court withdrew Pelegrini I and issued 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II) 
in its stead.  For purposes of the Board's VCAA analysis of 
the issue on appeal, Pelegrini II did not alter Pelegrini I 
in any significant respect.  

In this case, in the VCAA notification letters, the veteran 
was notified of the information and evidence the RO would 
obtain and the information and evidence the veteran was 
responsible to provide.  See 38 U.S.C.A. § 5107(a) (West 
2002); 38 C.F.R. § 3.159(c)(1-3) (2004).  In each case, the 
veteran was requested to identify all relevant treatment and 
to complete authorizations (VA Forms 21-4138 and/or 21-4138) 
for all evidence that he desired VA to attempt to obtain.  
The June 2001 and January 2002 letters further notified the 
veteran that, "You can help us with your claim by doing the 
following: tell us about any additional information or 
evidence that you want us to try and get for you."  It 
therefore appears that the all elements required for proper 
notice under the VCAA, to include the "fourth element" as 
set forth in Pelegrini, have been satisfied.  

The Board further notes that the March 2001, June 2001, and 
January 2002 VCAA notification letters were sent to the 
veteran prior to the RO's decisions that are the bases for 
this appeal.  Pelegrini, 18 Vet. App. at 120.  

The VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claims.  The RO 
satisfied its duty to assist the appellant by obtaining the 
veteran's available service medical, VA and non-VA treatment 
records.  With regard to the claim for hearing loss, as the 
Board has determined that new and material evidence has not 
been presented, a remand for an examination and/or an 
etiological opinion is not required to decide the claim.  See 
38 U.S.C.A. § 5103A(f) (West 2002).  With regard to the 
service connection claims, examinations have not been 
undertaken, and etiological opinions have not been obtained.  
However, the Board finds that the evidence, discussed infra, 
warrants the conclusion that a remand for examinations and/or 
opinions is not necessary to decide the claims.  More 
specifically, the evidence shows that the claims suffer from 
at least one or more of the following defects: the veteran 
did not receive treatment for the claimed symptoms during 
service, he is not shown to have the claimed condition and/or 
there is no competent evidence of a nexus between the claimed 
condition and his service.  See 38 U.S.C.A. § 5103A(d); see 
also 38 C.F.R. § 3.159 (c)(4) (2004); Wells v. Principi, 327 
F. 3d 1339, 1341 (Fed. Cir. 2002).

The Board concludes, therefore, that decisions on the merits 
at this time do not violate the VCAA, nor prejudice the 
appellant under Bernard v. Brown, 4 Vet. App. 384 (1993).

Based on the foregoing, the Board finds that the veteran has 
not been prejudiced by a failure of VA in its duty to assist, 
and that any violation of the duty to assist could be no more 
than harmless error.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  


II.  New and Material

In January 1996, the RO denied a claim of entitlement to 
service connection for hearing loss.  There was no appeal to 
the RO's January 1996 decision, and it became final.  See 
38 U.S.C.A. § 7105(c) (West 2002).  

Applicable law provides that a claim which is the subject of 
a prior final decision may nevertheless be reopened upon 
presentation of new and material evidence.  See 38 U.S.C.A. 
§ 5108.  

In December 1999, the veteran filed to reopen his claim, and 
in June 2002 the RO denied the claim.  The veteran has 
appealed.  

"New and material evidence" means evidence not previously 
submitted to agency decisionmakers which bears "directly and 
substantially" upon the specific matter under consideration.  
Such evidence must be neither cumulative nor redundant, and, 
by itself or in connection with evidence previously 
assembled, such evidence must be "so significant that it must 
be considered in order to fairly decide the merits of the 
claim."  38 C.F.R. § 3.156(a); see generally Hodge v. West, 
155 F.3d 1356 (Fed. Cir. 1998).



The Board notes that in 2001, 38 C.F.R. § 3.156 was amended 
and that the standard for finding new and material evidence 
has changed as a result.  66 Fed. Reg. 45,620, 45,630 (August 
29, 2001) (codified at 38 C.F.R. § 3.156(a)).  However, this 
change in the law is not applicable in this case because the 
appellant's claim was not filed on or after August 29, 2001, 
the effective date of the amendment. 66 Fed. Reg. 45,620, 
45,629 (August 29, 2001).  

The most recent and final denial of this claim is the RO's 
decision dated in January 1996.  Therefore, the Board must 
determine if new and material evidence  has been submitted 
since the RO's January 1996 decision.  See 38 U.S.C.A. 
§ 5108.  When determining whether the evidence is  new and 
material, the specified basis for the last final disallowance 
must be considered.  See Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998).  

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303(a).  Service connection may also be granted 
for an organic disease of the nervous system, such as a 
sensorineural hearing loss, when it is manifested to a 
compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 
C.F.R. §§ 3.307, 3.309.  It is appropriate to consider high 
frequency sensorineural hearing loss an organic disease of 
the nervous system and, therefore, a presumptive disability.  
See Memorandum, Characterization of High Frequency 
Sensorineural Hearing Loss, Under Secretary for Health, 
October 4, 1995.  Service connection may also be granted on 
the basis of a post-service initial diagnosis of a disease, 
when all of the evidence, including that pertinent to 
service, establishes that the disease was incurred during 
service."  38 C.F.R. § 3.303(d).  

Applicable regulations provide that impaired hearing shall be 
considered a disability when the auditory thresholds in any 
of the frequencies of 500, 1,000, 2,000, 3,000, and 4,000 Hz 
are 40 decibels or greater; the thresholds for at least three 
of these frequencies are 26 decibels or greater; or when 
speech recognition scores are 94 percent or less.  38 C.F.R. 
§ 3.385 (2004).

The evidence of record at the time of the RO's January 1996 
decision included the veteran's service medical records.  
These records showed that in September 1980, a hearing test 
was requested by the division officer, and that the results 
were WNL (within normal limits).  These records include a 
number of audiometric test results, dated between 1978 and 
1984, none of which showed that the veteran had hearing loss 
as defined as 38 C.F.R. § 3.385, with the exception of 
October 1985 and March 1990 reports which showed that the 
veteran had hearing loss in his left ear.  Specifically, both 
of these reports showed that the veteran's auditory threshold 
in the left ear at 4,000 Hz was 40 decibels.  Examination 
reports, dated in January 1982, October 1985, and the March 
1990 report, noted HFHL (high frequency hearing loss, AU 
(both ears), NSTS (March 1990 report only), NCD (not 
considered disabling).  The veteran's separation examination 
report, dated in November 1991, did not show that the veteran 
had hearing loss as defined as 38 C.F.R. § 3.385.  

As for the post-service medical evidence, it included service 
"affiliation" examination reports (apparently performed in 
conjunction with reserve duty), dated in February 1992 and 
July 1994, both of which showed that the veteran had hearing 
loss in his left ear, as defined as 38 C.F.R. § 3.385, based 
on the auditory thresholds in the left ear at the 4,000 Hz 
range (i.e, 40 decibels (February 1992) and 45 decibels (July 
1994)).  In each case, in the accompanying "reports of 
medical history," the veteran denied a history of hearing 
loss.  There were no audiological test results in the record 
dated after July 1994.  

In the RO's January 1996 denial of the claim, the RO 
determined that the veteran did not meet the criteria for 
hearing loss; there was no competent evidence of a nexus 
between hearing loss and the veteran's service.  

Evidence received since the RO's January 1996 decision 
consists of VA and non-VA medical treatment reports, dated 
between 1995 and 2004.  

This evidence that was not of record at the time of the RO's 
January 1996 decision is not cumulative, and is "new" 
within the meaning of 38 C.F.R. § 3.156.  However, the Board 
finds that this evidence is not material.  In particular, 
this evidence does not include any audiological test results 
showing hearing loss, nor does it include competent evidence 
of a nexus between hearing loss and the veteran's service.  
In addition, this evidence does not show that sensorineural 
hearing loss was manifest to a compensable degree within one 
year of separation from service.  See 38 C.F.R. §§ 3.307, 
3.309.  The Board therefore finds that the submitted evidence 
is not so significant that it raises a reasonable possibility 
of substantiating the claim.  38 C.F.R. § 3.156.  The claim 
is therefore not reopened.  

III.  Service Connection

The veteran argues that service connection is warranted for a 
heart condition, high cholesterol (hyperlipidemia), a 
bilateral shoulder condition (claimed as rotator cuff, 
tendonitis), arthritis, and a foot condition.  

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303(a).  Service connection may also be 
granted for arthritis, or cardiovascular-renal disease, 
including hypertension, when it is manifested to a 
compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 
C.F.R. §§ 3.307, 3.309.  Service connection may also be 
granted on the basis of a post-service initial diagnosis of a 
disease when, "all of the evidence, including that pertinent 
to service, establishes that the disease was incurred during 
service."  38 C.F.R. § 3.303(d).  

A.  Heart Condition

The veteran argues that service connection is warranted for a 
heart condition.  He asserts that he developed high 
cholesterol during service, and diabetes, which have caused a 
heart condition.  See veteran's letters, dated in October 
2003, March and December of 2004.  

The veteran's service medical records (SMRs) include three 
"dental health questionnaires," dated in March 1979, 
September 1989, and March 1990, all of which show that the 
veteran denied a history of heart symptoms and/or 
hypertension.  All inservice examination reports, to include 
the veteran's separation examination report, dated in 
November 1991, show that his heart was clinically evaluated 
as normal.  The SMRs contain two November 1991 
electrocardiograms (ECGs or EKGs).  The first ECG report 
(dated November 10, 1991), notes "sinus bradycardia, minimal 
voltage criteria for LVH (left ventricular hypertrophy), may 
be normal variant, nonspecific ST abnormality, abnormal 
ECG."  The second ECG report (dated November 27, 1991) notes 
"sinus bradycardia, st elevation probably due to early 
repolarization, borderline ECG."  An accompanying chest X-
ray was normal.  

As for the post-service medical evidence, the record includes 
the following service medical reports that were apparently 
performed in conjunction with reserve duty: a "dental health 
questionnaire," dated in January 1992, shows that the 
veteran denied a history of heart problems or hypertension; 
examination reports, dated in February 1992 and July 1994, 
show that the veteran's heart was clinically evaluated as 
normal, and that EKG testing was within normal limits; 
accompanying "reports of medical history" show that the 
veteran denied a history of heart trouble or "high or low 
blood pressure."  A November 1994 "report of medical 
history" also shows that the veteran denied a history of 
heart trouble or "high or low blood pressure."  

VA outpatient treatment reports shows treatment for left 
chest muscle pain in March 1992, with an assessment of "non-
urgent."  

Other post-service medical evidence includes reports from 
Walter E. Verner, M.D., (obtained via the Methodist Hospitals 
of Memphis), dated between 1995 and 1996.  These reports show 
that in November 1995, the veteran was treated for complaints 
of chest pain, with a normal chest X-ray and some 
irregularity in an EKG.  The impression was costochondritis.  

The Board finds that the preponderance of the evidence is 
against the claim.  Under 38 U.S.C.A. §§ 1110 and 1131, the 
veteran must submit proof of a presently existing disability 
resulting from service in order to merit an award of 
compensation.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 
1998); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  
In this case, there is no competent evidence showing that the 
veteran currently has a heart condition, or that a heart 
condition is related to his service.  See 38 C.F.R. § 3.303.  
In addition, there is no competent evidence showing that 
cardiovascular-renal disease, or hypertension, was manifest 
to a compensable degree within one year of separation from 
service.  See 38 C.F.R. §§ 3.307, 3.309.  Accordingly, the 
Board finds that the preponderance of the evidence is against 
the claim for a heart condition, and that the claim must be 
denied.  

B.  High Cholesterol/Hyperlipidemia

The veteran argues that service connection is warranted for 
high cholesterol and hyperlipidemia.  He asserts that he 
developed these conditions during service.  See veteran's 
letters, dated in October 2003, March and December of 2004.  

The veteran's service medical records include a separation 
examination report, dated in November 1991, which notes a 
history of hyperlipidemia, and that he had been started on a 
diet.  

As for the post-service medical evidence, the record includes 
the following service medical reports that were apparently 
performed in conjunction with reserve duty: an April 1993 
laboratory report notes that the veteran has elevated 
cholesterol and triglycerides.  In addition, a number of VA 
and non-VA medical reports note hypercholesterol and 
hypercholesterolemia, and/or hyperglyceridemia and 
hypertriglyceridemia.  A Raleigh-Bartlett lab report, dated 
in September 2000, shows that the veteran's cholesterol was 
within normal limits, but that he had elevated triglycerides 
(i.e., outside the normal range).

The term "disability" as used in chapter 11, and specifically 
in §§ 1110 and 1131, should be construed to refer to 
impairment of earning capacity due to disease, injury, or 
defect, rather than to the disease, injury, or defect itself.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

As set forth in the law above, service connection can only be 
granted for a disability resulting from disease or injury.  
High cholesterol and hyperlipidemia are laboratory findings.  
Their only manifestation is in the laboratory test results.  
There are no symptoms, clinical findings or other 
manifestations, or any deficits in bodily functioning 
associated with these laboratory findings.  See e.g., July 
2001 VA outpatient treatment report (noting that there were 
no symptoms of hypoglycemia or hyperglycemia).  In this 
regard, in Part III.A., the Board determined that the veteran 
does not have a heart condition.  Thus, high cholesterol and 
hyperlipidemia are not disabilities within the meaning of the 
law and as no disability has been shown, service connection 
cannot be granted as a matter of law.  Gilpin.  Accordingly, 
the Board finds that the preponderance of the evidence is 
against the claim, and that the claim must be denied.  

C.  Bilateral Shoulder Condition

The veteran argues that service connection is warranted for a 
bilateral shoulder condition.  

The veteran's service medical records show that he was 
treated for shoulder pain beginning in November 1990.  The 
assessments were bilateral impingement syndrome, tendonitis, 
and "mild tendonitis bilateral shoulders."  The veteran's 
separation examination report, dated in November 1991, shows 
that his upper extremities were clinically evaluated as 
normal.  

The post-service medical evidence shows that in August 1996, 
the veteran received treatment for right shoulder pain.  
There was no diagnosis.  

The Board finds that the claim must be denied.  The veteran 
was treated for a shoulder disorder, characterized as 
bilateral impingement syndrome, and "mild" tendonitis 
bilateral shoulders, no later than November 1990.  This 
apparently was an acute condition, as evidenced by the lack 
of treatment during the veteran's remaining year of service, 
and the lack of any relevant findings in the veteran's 
separation examination report.  Therefore, service connection 
for a chronic condition during service is therefore not 
warranted.  See 38 C.F.R. § 3.303(b).  In addition, under 38 
U.S.C.A. §§ 1110 and 1131, it is essential that there be a 
current disability in order to establish service connection.  
See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); see also 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau 
v. Derwinski, 2 Vet. App. 141, 144 (1992).  In this case, the 
veteran's claim must be denied because the medical evidence 
does not show that he currently has a shoulder disorder.  
Accordingly, the Board finds that the preponderance of the 
evidence is against the claim, and the claim is denied.

D.  Arthritis

The veteran argues that service connection is warranted for 
arthritis.  The Board initially notes that the veteran's 
claim does not appear to specify any specific joint, and that 
the Board has addressed his claims for the shoulders and feet 
in separate parts of this decision.  In addition, service 
connection is currently in effect for a low back disorder.  
See 38 C.F.R. § 4.14 (2004).  Finally, in June 2002, the RO 
denied a claim of entitlement to service connection for a 
bilateral knee condition.  The veteran appealed, but as noted 
in the Board's January 2004 Remand, this claim was withdrawn 
and is therefore not in appellate status.  Therefore, the 
Board construes the claim for arthritis not to include the 
shoulders, feet, knees or low back.  

The veteran's service medical records (SMRs) do not show that 
he was treated for arthritis.  The post-service medical 
evidence includes reports from the Oceana Branch Clinic, 
dated in 1994, which show that the veteran sought treatment 
for pain in joints that included his neck after a motor 
vehicle accident in which his car was struck from behind.  
There was no relevant assessment.  

In summary, the veteran's service medical records do not show 
treatment for arthritis, therefore, arthritis is not shown 
during service.  See 38 C.F.R. § 3.303(b).  In addition, 
there is no competent evidence showing that arthritis was 
manifest to a compensable degree within one year of 
separation from service.  See 38 C.F.R. §§ 3.307, 3.309.  
Finally, the veteran's claim must be denied because the 
medical evidence does not show that he currently has 
arthritis.  Gilpin; Brammer; Rabideau.  Accordingly, the 
Board finds that the preponderance of the evidence is against 
the claim, and the claim is denied.

E.  Foot condition

The veteran argues that service connection is warranted for a 
foot condition.  

The veteran's service medical records show that in August 
1989, he was treated for a left ankle sprain, and this report 
contains a notation of right heel trauma.  The veteran's 
separation examination report, dated in November 1991, shows 
that his feet, and lower extremities, were clinically 
evaluated as normal.  

As for the post-service medical evidence, reports from the 
Family Physicians Group, P.C. (FPG), dated between 1995 and 
1996, show that in October 1995, the veteran was treated for 
right foot pain.  The relevant assessment was plantar 
fasciitis.  In June 1996, the veteran was treated for left 
ankle pain, with no complaints referable to the feet.

In summary, the veteran's service medical records do not show 
treatment for a foot condition, therefore, a foot condition 
is not shown during service.  See 38 C.F.R. § 3.303(b).  To 
the extent that he appears to have been treated for right 
heel trauma in August 1989, this apparently was an acute 
condition, as evidenced by the lack of treatment during the 
veteran's remaining two years of service, and the lack of any 
relevant findings in the veteran's separation examination 
report.  Therefore, service connection for a chronic 
condition during service is not warranted.  See 38 C.F.R. 
§ 3.303(b).  In addition, the veteran's claim must be denied 
because the medical evidence does not show that he currently 
has a foot condition.  Gilpin; Brammer; Rabideau.  
Accordingly, the Board finds that the preponderance of the 
evidence is against the claim, and the claim is denied.



IV.  Evaluation, Scar, Left Hand

The veteran argues that a compensable rating is warranted for 
his scar, left hand.  In June 2003, the RO granted service 
connection for scar, left hand.  The RO assigned a 
noncompensable (0 percent) evaluation, with an effective date 
for service connection (and the noncompensable rating) of 
August 15, 2002.  The veteran has appealed the issue of 
entitlement to a compensable evaluation.  

The veteran is appealing the original assignment of a 
disability evaluation following an award of service 
connection.  In such a case, it is not the present level of 
disability which is of primary importance, but rather the 
entire period is to be considered to ensure that 
consideration is given to the possibility of staged ratings; 
that is, separate ratings for separate periods of time based 
on the facts found.  See Fenderson v. West, 12 Vet. App. 119, 
126 (1999).

Disability evaluations are determined by comparing the 
veteran's present symptomatology with the criteria set forth 
in the VA's Schedule for Ratings Disabilities.  38 U.S.C.A. § 
1155; 38 C.F.R. § Part 4.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating. 
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7. 

The RO has rated the veteran's scar, left hand, under 38 
C.F.R. § 4.118, Diagnostic Code (DC) 7805.  Under DC 7805, 
scars are rated on limitation of function of the affected 
part.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5215 (2004), a 10 
percent disability evaluation is assigned for either the 
major or minor hand with dorsiflexion less than 15 degrees or 
palmar flexion limited in line with the forearm.  

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31 (2004).  

As set forth at 38 C.F.R. § 4.71, Plate II, the normal range 
of motion of the wrist is dorsiflexion from 0 to 70 degrees, 
and palmar flexion from 0 to 80 degrees, and ulnar deviation 
is 0 to 45 degrees and radial deviation is 0 to 20 degrees..  

The only relevant medical evidence is a VA scar examination 
report, dated in March 2004.  This report shows that the 
veteran complained a poor left grip, a painful scar, 
numbness, and a limitation of left hand and left wrist 
motion.  He asserted that he could not wear a watch on his 
left wrist due to pain from his scar.  On examination,  a 
scar was noted on the dorsal surface of the left wrist 
measuring 4.5 centimeters (cm.) x 0.4 cm.  There was no pain 
on examination, and no adherence to underlying tissue.  The 
scar was superficial and stable, with no elevation or 
depression of the surface contour.  There was no surrounding 
edema, inflammation or keloid formation.  There was no area 
of induration or inflexibility of the skin in the area of the 
scar.  Active range of motion in the wrist was dorsiflexion 
from 0 to 70 degrees, and palmar flexion was 0 to 80 degrees.  
Ulnar deviation was 0 to 45 degrees (passive), and radial 
deviation was from 0 to 20 degrees (passive).  There was no 
tenderness in the area of the scars.  Grip strength on the 
left was 4/5.  Pinprick and light touch were diminished in 
the scar and an area about 5 cm. superior to it.  Sense of 
vibration was intact.  Reflexes were 2+ at the triceps, 
biceps and wrist.  On X-ray, the left hand was normal and the 
left wrist had mild osteopenia.  An accompanying NCV (nerve 
conduction velocity) and EMG (electromyelogram) report shows 
that it was normal.  

The Board finds that the claim must be denied.  The Board 
first notes that a review of the RO's June 2003 decision 
shows that the RO granted the claim based on the notation in 
a 1985 inservice examination report which showed that the 
veteran had a scar on his left wrist "about one inch long."  
The RO noted that the service medical records did not show 
any record of how this scar was incurred.  The veteran 
reported to the March 2004 VA examiner that during service, 
in 1983 or 1984, he had undergone surgical repair of severed 
tendons and nerves in his left wrist, and that this was the 
cause of his left hand scar.  However, these assertions are 
unsupported by the record.  The veteran's service medical 
records are entirely silent as to an injury or surgery of the 
left hand or wrist, nor is service connection in effective 
for any postoperative condition involving the left upper 
extremity.  Prior to his VA examination in March 2004, there 
is no mention of such injury or surgery in any the veteran's 
reports of medical history (dated during or after service), 
nor is there evidence of any functional impairment of the 
left wrist or hand.  

The only relevant range of motion findings in the claims 
files are contained in the March 2004 VA scar examination 
report, which shows that the veteran's left wrist had 
dorsiflexion from 0 to 70 degrees, and palmar flexion from 0 
to 80 degrees.  There was no surrounding edema or 
inflammation, and there was no area of induration or 
inflexibility of the skin in the area of the scar.  
Accordingly, the criteria for a compensable evaluation under 
DC's 5215, 7805 have not been met, and the claim must be 
denied.  

In conjunction with application of DC 5215, an increased 
evaluation may be assigned on the basis of functional loss 
due to the veteran's subjective complaints of pain under 38 
C.F.R. §§ 4.40 and 4.45.  See DeLuca v. Brown, 8 Vet. App. 
202, 204-205 (1995).  In this case, the March 2004 VA scar 
examination report contains a notation of a "mildly 
impaired" range of motion.  However, active range of 
dorsiflexion and palmar flexion, and ulnar and radial 
deviation, of the left wrist were normal.  See 38 C.F.R. 
§ 4.71, Plate II.  This report also shows that there was no 
pain on examination, and that grip strength on the left was 
4/5.  On X-ray, the left hand was normal and the left wrist 
had mild osteopenia.  An accompanying NCV report was normal.  
There is no evidence of such symptoms as atrophy, laxity, 
incoordination or other neurological impairment.  In summary, 
there is insufficient evidence of functional loss due to left 
hand pathology to support a conclusion that the loss of 
motion in the left hand or wrist more nearly approximates the 
criteria for a 10 percent rating under either DC 5215, even 
with consideration of 38 C.F.R. §§ 4.40 and 4.45.  

A compensable rating is not warranted under any other 
potentially applicable diagnostic code.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  

Subsequent to the veteran's filing of his claim, the criteria 
for evaluating skin disorders were revised effective August 
30, 2002.  See 67 Fed. Reg. 49590-49599 (July 31, 2002).  

In Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003), the 
United States Court of Appeals for the Federal Circuit 
overruled Karnas v. Derwinski, 1 Vet. App. 308 (1991), to the 
extent it conflicts with the precedents of the Supreme Court 
and the Federal Circuit.  Karnas is inconsistent with Supreme 
Court and Federal Circuit precedent insofar as Karnas 
provides that, when a statute or regulation changes while a 
claim is pending before VA or a court, whichever version of 
the statute or regulation is most favorable to the claimant 
will govern unless the statute or regulation clearly 
specifies otherwise.  Accordingly, the rule adopted in Karnas 
no longer applies in determining whether a new statute or 
regulation applies to a pending claim.  Pursuant to Supreme 
Court and Federal Circuit precedent, when a new statute is 
enacted or a new regulation is issued while a claim is 
pending before VA, VA must first determine whether the 
statute or regulation identifies the types of claims to which 
it applies.  If the statute or regulation is silent, VA must 
determine whether applying the new provision to claims that 
were pending when it took effect would produce genuinely 
retroactive effects.  If applying the new provision would 
produce such retroactive effects, VA ordinarily should not 
apply the new provision to the claim.  If applying the new 
provision would not produce retroactive effects, VA 
ordinarily must apply the new provision.  See VAOPGCPREC 7- 
2003 (Nov. 19, 2003); see also, 38 U.S.C.A. § 5110(g) (West 
2002); 38 C.F.R. § 3.114; VAOPGCREC 3-2000 (Apr. 10, 2000) 
(revised regulations do not allow for their retroactive 
application unless those regulations contain such provisions 
and may only be applied as of the effective date).  The 
former criteria, on the other hand, if more favorable, may be 
applied without any such limitations.  In this case, as 
discussed below, the Board has determined that a compensable 
rating is not warranted under either version of the 
regulations.  

38 C.F.R. § 4.118, Diagnostic Code 7803 (effective prior to 
August 30, 2002) provided a 10 percent rating for scars if 
they were superficial, poorly nourished, with repeated 
ulceration.  38 C.F.R. § 4.118, Diagnostic Code 7804 
(effective prior to August 30, 2002) provided a 10 percent 
rating for superficial scars that were tender and painful on 
objective demonstration.  A note under this regulation 
indicates that a 10 percent rating was assigned, when the 
requirements are met, even though the location may have been 
on tip of the finger or toe, and the rating may have exceeded 
the amputation value for the limited involvement.  

With regard to the new criteria, under 38 C.F.R. § 4.118, 
Diagnostic Code 7801 (effective as of August 30, 2002), 
scars, other than head, face, or neck, that are deep or that 
cause limited motion: area or areas exceeding 6 square inches 
(39 sq. cm.), warrant a 10 percent rating.  

38 C.F.R. § 4.118, Diagnostic Code 7802 (effective as of 
August 30, 2002) pertaining to scars, other than head, face, 
or neck, that are superficial and that do not cause limited 
motion: Area or areas of 144 square inches (929 sq. cm.) or 
greater, warrant a 10 percent rating.

Under 38 C.F.R. § 4.118, Diagnostic Code 7803 (effective as 
of August 30, 2002) a 10 percent rating is warranted for 
superficial and unstable scars.  Note (1): An unstable scar 
is one where, for any reason, there is frequent loss of 
covering of skin over the scar.  Note (2): A superficial scar 
is one not associated with underlying soft tissue damage.

38 C.F.R. § 4.118, Diagnostic Code 7804 (effective as of 
August 30, 2002) provides a 10 percent rating for superficial 
scars that are painful on examination.  Note (1): A 
superficial scar is one not associated with underlying soft 
tissue damage.  Note (2): In this case, a 10-percent 
evaluation will be assigned for a scar on the tip of a finger 
or toe even though amputation of the part would not warrant a 
compensable evaluation. (See Sec. 4.68 of this part on the 
amputation rule.)

Here, the evidence is insufficient to show that the veteran's 
symptoms, overall, are more accurately described as 
superficial, poorly nourished, with repeated ulceration, or 
as superficial scars that were tender and painful on 
objective demonstration.  See DC's 7803, 7804 (effective 
prior to August 30, 2002).  In this regard, there is no 
relevant medical evidence dated prior to the March 2004 VA 
examination.  With regard to the new criteria, the evidence 
is insufficient to show that the veteran's symptoms, overall, 
are more accurately described as deep or superficial, or as 
covering an area or areas exceeding 6 square inches (39 sq. 
cm.), as superficial and unstable, or as superficial and 
painful on examination.  See DC's 7801, 7802, 7803, 7804 
(effective as of August 30, 2002).  In this regard, the March 
2004 VA scar examination report shows that the scar in issue 
was 4.5 cm. x 0.4 cm, superficial and stable, with no pain on 
examination, and no adherence to underlying tissue.  Finally, 
with regard to DC 7805 (as in effect August 30, 2002), this 
DC compels application of DC 5215.  As previously noted, the 
criteria for a compensable rating under DC 5215 have not been 
met.  Based on the foregoing, the Board concludes that the 
veteran's scar, left hand, is not manifested by 
symptomatology that approximates, or more nearly 
approximates, the criteria for a compensable evaluation.  See 
38 C.F.R. § 4.7.  Accordingly, the preponderance of the 
evidence is against the claim, and the claim must be denied.  

V.  Conclusion

In reaching these decisions the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claims, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for a heart disorder is denied.  

Service connection for high cholesterol and hyperlipidemia is 
denied.  

Service connection for a bilateral shoulder condition is 
denied.  

Service connection for arthritis is denied.  

Service connection for a foot condition is denied.  

A compensable evaluation for a scar of the left hand is 
denied.


REMAND

The veteran argues that service connection is warranted for 
diabetes because he was diagnosed with this disorder during 
service, and that it was caused by his obesity, which in turn 
was caused by the lack of opportunity to exercise while 
performing sea duty.  See e.g., veteran letter, dated in 
October 2003.  He argues that he was diagnosed with diabetes 
in 1990 by Walter Verner, M.D.  See veteran's letter, dated 
in March 2004.  

In December 2004, the veteran submitted a copy of a memo, 
dated in July 1988, which he asserts that he had recently 
obtained from his former commanding officer.  This memo 
states, "Ensure that [the veteran] received medical training 
on how to control diabetes."  The Board notes that this memo 
was submitted directly to VA by the veteran, and that it was 
not associated with the veteran's service medical records 
that were obtained from the National Personnel Records 
Center.  The memo was unaccompanied by any other indicia of 
reliability.  Under the circumstances, further development is 
required.  

In addition, this evidence was not associated with the claims 
files when the most recent supplemental statement of the case 
was issued in October 2004.  It was received prior to 
certification of the appeal to the Board, see 38 C.F.R. § 
20.1304(a) (2004), and a waiver of RO review has not been 
received in conjunction with this evidence.  Accordingly, the 
claim must be remanded to the RO so that the RO may consider 
the claim in light of the evidence received.  See generally 
See Disabled American Veterans et. al. v. Secretary of 
Veterans Affairs (DAV), 327 F.3d 1339 (Fed. Cir. 2003) (the 
Board may not consider additional evidence without having to 
remand the case to the agency of original jurisdiction (AOJ) 
for initial consideration and without having to obtain the 
appellant's waiver).  

Accordingly, the Board has no alternative but to defer 
further appellate consideration and this case is REMANDED to 
the RO via the Appeals Management Center in Washington DC for 
the following action:

1.  The RO should contact the veteran and 
obtain from him the name and address of 
his former commanding officer.  
Thereafter, the RO should contact the 
former commanding officer and inquire as 
to any recollection he may have 
concerning treatment the veteran may have 
received for diabetes during service and 
explain for the record how he came to 
find the memo submitted by the veteran 
and any recollection he may have 
concerning the circumstances leading up 
to the memo..  

2.  The RO should  then readjudicate the 
issue on appeal.  If the determination 
remains unfavorable to the veteran, he 
should be provided with a supplemental 
statement of the case (SSOC) that 
addresses all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered.  The 
veteran should be given an opportunity to 
respond to the SSOC.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                        
____________________________________________
	C. W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


